DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A: Figure 6 claims 1-21 in the reply filed on 02/09/2021 is acknowledged.  The traversal is on the grounds that “the species are sufficiently relatable that a thorough and complete search of the elected species would encompass the non-elected species.  This is not found persuasive because the different needle are distinct and would require further consideration with respect to examining the different needle species. The further consideration could require a further search which will render a search and/or examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/09/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 13, 15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,336,230 to Leichtling.
As to claim 1, Leichtling discloses a suturing device (11) comprising a needle (13) having an elongated shape extending in a predetermined direction and configured to hold a first thread-like member (76), the needle being reciprocally movable forward and backward in the predetermined direction and rotatable about an axis extending in the predetermined direction (figure 5a-h, col. 4 ll. 25-35), rotation of the needle about the axis permitting the first thread-like member to cross the needle to form a loop in the first thread-like member (figure 5a-h); and a shuttle (14) including a holding portion (37, 36) configured to hold a second thread-like member, the shuttle being configured to permit the holding portion to pass through the loop (col. 4 ll. 36-62).
As to claim 2, Leichtling discloses a hollow cylindrical member (12) having an elongated shape extending in the predetermined direction (figure 1), the hollow cylindrical member having a proximal end portion and a distal end portion (figure 1), a direction from the proximal end portion to the distal end portion being the predetermined direction (figure 1), the distal end portion being positioned forward than the proximal end portion in the predetermined direction (figure 1), wherein the needle has a tip end and is configured to permit the first thread-like member extending from the tip end to be shaped into the loop when the needle moves backward in the longitudinal direction (figure 5a-h).

As to claim 12, Leichtling discloses a shuttle operating shaft (27) configured to move the shuttle, wherein the first thread-like member has a first point and a second point positioned farther from the needle than the first point is from the needle and overlapped with the first point to form the loop between the first point and the second point, the shuttle operating shaft being configured to move the shuttle so that the holding portion passes through the loop in a direction from the first point to the second point (figure 5a-h). The scope of the invention entity is a suturing device having a needle and a shuttle, where the needle and shuttle are configured to hold a thread like member. Therefore the thread-like member would not able to be positively claimed. Therefore, the needle and shuttle member of Leichtling will be configured to manipulate the given thread like member. 
As to claim 13, Leichtling disclose the a shuttle guide (16) member having a cylindrical shape extending in the predetermined direction and providing a circumferential direction and a center axis extending in the predetermined direction (figure 1), the shuttle guide member being configured to guide the shuttle in the circumferential direction (col. 4 ll. 36-62); and a pusher (27) configured to move the shuttle about the center axis. The introducer device 16 can be the shuttle guide that has a cylindrical shape and has the circumferential direction and a center axis that the pusher will accordingly move. 

As to claim 18, Leichtling discloses needle has a tip end reciprocally moving along a path extending in the predetermined direction in the reciprocal movement of the needle in the predetermined direction (figure 1, col. 4 ll. 25-62) , and wherein the shuttle guide member has a space (space between 36, 37) in communication with the guide portion (as the devices extends through the guide portion, the space will communicate with the guide portion) and configured to accommodate therein the first thread-like member positioned on the path (figure 5a-h). 
Claims 1-7, 12, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2003/0139752 to Pasricha.
As to claim 1, Pasricha discloses suturing device (1) comprising a needle (6) having an elongated shape extending in a predetermined direction and configured to hold a first thread-like member (68), the needle being reciprocally movable forward and backward in the predetermined direction and rotatable about an axis extending in the predetermined direction (figure 3,5,8, 21, 22 paragraph 41), rotation of the needle about the axis permitting the first thread-like member to cross the needle to form a loop in the first thread-like member (paragraph 40, a first thread-like member is capable of being formed from movement of the needle since the scope of the claim is the suturing device 
As to claim 2, Pasricha discloses a hollow cylindrical member (2) having an elongated shape extending in the predetermined direction (figure 1, 2), the hollow cylindrical member having a proximal end portion and a distal end portion (figure 1, 2), a direction from the proximal end portion to the distal end portion being the predetermined direction (figure 1, 2), the distal end portion being positioned forward than the proximal end portion in the predetermined direction (figure 1, 2), wherein the needle has a tip end and is configured to permit the first thread-like member extending from the tip end to be shaped into the loop when the needle moves backward in the longitudinal direction (figure 21-29).

As to claim 4, Pasricha discloses a friction member (14) disposed in the guide groove and contactable with needle (figure 2, the barriers can be contact the needle and provide friction of the needle passing therethrough).
As to claim 5, Pasricha discloses a depression (13, figure 8, paragraph 23) provided at the hollow cylindrical member and configured to receive a suturing target; and a clamping mechanism (“suction mechanism”, paragraph 53)  provided in the hollow cylindrical member and configured to place the suturing target in contact with the depression and to immobilize the suturing target relative to the hollow cylindrical member (paragraph 53, figure 21). 
As to claim 6, Pasricha discloses a hook member (either the hook 202a as seen in figure 89,90 or hook end 105b 174b of a needle sheath, figure 56, 63, 64) further comprising a hook member positioned in the hollow cylindrical member and movable in the predetermined direction (203, figure 89,90), wherein both of the first thread-like member and the second thread-like member are parts of a single thread-like member, the hook member being configured to hook a part of the single thread-like member positioned between the needle and the shuttle (figure 56,57). Pasricha teaches multiple embodiments that a hook formation is used with a needle and a shuttle. 
As to claim 7, Pasricha discloses a needle operating shaft connected to the needle, the needle operating shaft (43a, 77) being configured to reciprocally 
 As to claim 12, Pasricha discloses a shuttle operating shaft (43b) configured to move the shuttle, wherein the first thread-like member has a first point and a second point positioned farther from the needle than the first point is from the needle and overlapped with the first point to form the loop between the first point and the second point, the shuttle operating shaft being configured to move the shuttle so that the holding portion passes through the loop in a direction from the first point to the second point (figure 3, 21-26). The scope of the invention entity is a suturing device having a needle and a shuttle, where the needle and shuttle are configured to hold a thread like member. Therefore the thread-like member would not able to be positively claimed. Therefore, the needle and shuttle member of Pasricha will be configured to manipulate the given thread like member. 
As to claim 21, Pasricha discloses needle is constituted by a tubule having an opening positioned at a tip end portion of the tubule (figure 32), the first threadlike member passing through the tubule and being exposed to an outside of the needle through the opening (figure 31).
Claims 1-3, 6-15, 17, 18, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,004,332 to Yoon.

As to claim 2, Yoon discloses a hollow cylindrical member (32) having an elongated shape extending in the predetermined direction (figure 1a), the hollow cylindrical member having a proximal end portion and a distal end portion (figure 1a), a direction from the proximal end portion to the distal end portion being the predetermined direction (figure 1a), the distal end portion being positioned forward than the proximal end portion in the predetermined direction (figure 1a), wherein the needle has a tip end and is configured to permit the first thread-like member extending from the tip end to be shaped into the loop when the needle moves backward in the longitudinal direction (figure 1a,b).
As to claim 3, Yoon discloses the hollow cylindrical member has a guide groove (38a,d) configured to guide the needle in the predetermined direction.
As to claim 6, Yoon discloses further comprising a hook member (87, figure 12) positioned in the hollow cylindrical member and movable in the predetermined direction (figure 12), wherein both of the first thread-like member and the second thread-like member are parts of a single thread-like member, the hook member being configured to hook a part of the single thread-like member positioned between the needle and the shuttle (figure 12). 
As to claim 7, Yoon discloses a needle operating shaft connected to the needle, the needle operating shaft (44) being configured to reciprocally move the needle in the predetermined direction and to rotate the needle about an axis of the needle (col. 6 ll. 25-34); and a hook operating shaft (86) connected to the hook member, the hook operating shaft being configured to reciprocally move the hook member in the predetermined direction (col. 11 ll. 16-34).
As to claim 8, Yoon discloses the shuttle has one end portion provided with a first hook-shaped portion  (50a, figure 5a or 47, figure 5e) configured to acquire the loop, the first hook-shaped portion being configured to permit the second thread-like member to pass through the loop (figure 5a,e).

As to claim 10, Yoon discloses the first hook-shaped portion has a first end with an acutely angled tip, the first hook-shaped portion tapering away from the holding portion toward the first end (figure 5a,e), and wherein the second hook-shaped portion has a second end with an acutely angled tip, the second hook-shaped portion tapering away from the holding portion toward the second end (figure 5a,e).
As to claim 11, Yoon discloses a shuttle guide member (51a) having a cylindrical shape extending in the predetermined direction and providing a center axis extending in the predetermined direction; and a shuttle operating shaft rotatable about the center axis to operate the shuttle, rotation of the shuttle operating shaft in a first rotating direction about the center axis permitting the shuttle to pass through the loop such that the first hook-shaped portion is a leading end in the movement of the shuttle, rotation of the shuttle operating shaft in a second rotating direction opposite to the first rotating direction about the center axis permitting the shuttle to pass through the loop such that the second hook-shaped portion is a leading end in the movement of the shuttle (figure 6a-c)

As to claim 13, Yoon discloses the shuttle guide member having a cylindrical shape extending in the predetermined direction and providing a circumferential direction and a center axis extending in the predetermined direction, the shuttle guide member being configured to guide the shuttle in the circumferential direction (figure 6a-c,7a-d); and a pusher (51a) configured to move the shuttle about the center axis.
As to claim 14, Yoon discloses the pusher has an arcuate shape with a circumferential length corresponding to an angle less than 180 degrees whose vertex is the center axis (figure 4a).
As to claim 15, Yoon discloses the shuttle guide member includes a guide portion formed into an annular shape (51a,b, figure 20) and configured to guide the shuttle in the circumferential direction (figure 20).

As to claim 18, Yoon discloses the needle has a tip end reciprocally moving along a path extending in the predetermined direction in the reciprocal movement of the needle in the predetermined direction (figure 1a), and wherein the shuttle guide member has a space in communication with the guide portion and configured to accommodate therein the first thread-like member positioned on the path (figure 6a-c, 7a-d).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/280370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims suturing device (claim 1) comprising a needle (claim 1) having an elongated shape extending in a predetermined direction and configured to hold a first thread-like member (claim 1),  .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/280296 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims suturing device (claim 1) comprising a needle (claim 1) having an elongated shape extending in a predetermined direction and configured to hold a first thread-like member (claim 1), the needle being reciprocally movable forward and backward in the predetermined direction and rotatable about an axis extending in the predetermined direction (claim 1, 20), rotation of the needle about the axis permitting the first thread-like member to cross the needle to form a loop in the first thread-like member (claim 1); and a shuttle (claim 1) including a holding portion (claim 1) configured to hold a second thread-like member, the shuttle being configured to permit the holding portion to pass through the loop (claim 1) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 4,440,171 to Nomoto, U.S. Patent 5,234,443 to Phan, U.S. Patent 5,496,334 to Klundt, U.S. Patent 5,984,932 to Yoon, U.S. Patent 7,144,401 to Yamamoto, U.S. Patent Publication 2004/0092963 to Moll, U.S. Patent Publication 2010/02287271 to Marshall, U.S. Patent Publication 2012/0143223 to Woodard all disclose similar devices readable, combinable or capable of providing evidence on the claims record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771